     Case 4:01-cv-01351-JST Document 3286 Filed 04/15/20 Page 1 of 13



1        PRISON LAW OFFICE
         DONALD SPECTER (83925)
2        STEVEN FAMA (99641)
         ALISON HARDY (135966)
3        1917 Fifth Street
         Berkeley, California 94710
4        Telephone: (510) 280-2621
         Fax: (510) 280-2704
5        ahardy@prisonlaw.com
6
         Attorneys for Plaintiffs
7
8
9                                   IN THE UNITED STATES DISTRICT COURT
10                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                             OAKLAND DIVISION
12
13
         MARCIANO PLATA, et al.,                            No. C-01-1351 JST
14
15             Plaintiffs,                                 NOTICE OF SUPPLEMENTAL
                                                           AUTHORITY ISO PLAINTIFFS’
16             v.                                          EMERGENCY MOTION REGARDING
                                                           PREVENTION AND MANAGEMENT OF
17       GAVIN NEWSOM, et al.,                             COVID-19
                                                            __________
18
               Defendants
19
20             Plaintiffs respectfully submit this Notice to inform the Court of a recent decision in Gray
21   v. County of Riverside, Case No. 5:13-cv-0444-VAP-OPx (C.D. Cal.). On April 14, the Gray
22   Court granted Plaintiffs’ Emergency Motion regarding COVID-19 and ordered Defendant
23   County of Riverside “to submit a plan to the Court to implement the Governor’s order for
24   physical distancing for all Californians housed in the jails.” See Minute Order Granting
25   “Emergency Motion to Enforce Consent Decree” at 5 (ECF 191) (attached hereto as Exhibit 1).1
26
27   1
             The Gray Court has not yet issued a formal order on the motion, but has requested
     Plaintiffs submit a Proposed Order. The Proposed Order, which has been approved for form by
28
     the Defendant, is attached hereto as Exhibit 2.
     NOTICE OF SUPPLEMENTAL AUTHORITY
     Plata v. Newsom, No. C-01-1351 J.S.T.
     Case 4:01-cv-01351-JST Document 3286 Filed 04/15/20 Page 2 of 13



1    As Defendants have argued in this case, see ECF 3273 at 4-16, the County in Gray argued that
2    it had taken reasonable steps to respond to the threat of COVID-19, and that an order requiring
3    the jail to implement physical distancing requirements was an impermissible “prisoner release
4    order” under the Prison Litigation Reform Act (PLRA). The Court rejected both arguments.
5            First, the Court concluded that “[t]he County’s assurances that it has provided unlimited
6    free soap to prisoners and advised prisoners to remain physically distant—without establishing
7    that it is physically possible to do so—is unlikely to be sufficient to defeat a claim of deliberate
8    indifference (or sufficient to defeat the request to transfer prisoners for health reasons).” Minute
9    Order at 5. Second, citing this Court’s 2013 Valley Fever Order, the Court also rejected the
10   County’s argument that the requested relief was a “prisoner release order” under the PLRA. Id.
11   at 4-5. The Court concluded that “nothing in the PLRA prohibits a district judge from ordering
12   the transfer of prisoners in response to violations of their constitutional rights, as the district
13   court did in Brown v. Plata, 2013 WL 3200587, No. C01-1351 TEH (N.D. Cal. June 24, 2013),
14   nor would it prohibit the Court from ordering the Sheriff to use his authority under § 8658 to
15   transfer prisoners.” Id.
16
     Dated: April 15, 2020                   ______/s/ Alison Hardy_______________
17                                                 Alison Hardy
                                                   Attorney for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28

     NOTICE OF SUPPLEMENTAL AUTHORITY
     Plata v. Newsom, No. C-01-1351 J.S.T.
Case 4:01-cv-01351-JST Document 3286 Filed 04/15/20 Page 3 of 13




                Exhibit 1
         Case 4:01-cv-01351-JST
Case 5:13-cv-00444-VAP-OP       Document
                            Document     3286 04/14/20
                                     191 Filed Filed 04/15/20
                                                        Page 1Page
                                                              of 6 4Page
                                                                     of 13ID #:17954




                                 UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES – GENERAL

   Case No. 5:13-cv-0444-VAP-OPx                                 Date April 14, 2020
   Title Quinton Gray v. County of Riverside



   Present: The Honorable        VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


                 CHRISTINE CHUNG                                     Not Reported
                  Deputy Clerk                                      Court Reporter


     Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                  None Present                                      None Present


   Proceedings:       (IN CHAMBERS) MINUTE ORDER GRANTING “EMERGENCY MOTION TO
                      ENFORCE CONSENT DECREE” [DKT. 177]


         On April 6, 2020, Plaintiff Quinton Gray (“Plaintiff”) filed a document captioned
  “Emergency Motion1 to Enforce Consent Decree.” (“Motion,” Dkt. 177). Pursuant to this
  Court’s April 8, 2020 Minute Order, (Dkt. 182), Defendant County of Riverside
  (“Defendant”) opposed the Motion on April 10, 2020 (“Opp.,” Dkt. 183). After
  considering all papers submitted in support of, and in opposition to, the Motion, as well
  as the arguments advanced during the telephonic hearing on April 13, 2020, the Court
  GRANTS the Motion.

          In 2016, the Parties entered into a Consent Decree “to ensure the provision of
  constitutional health care and to ensure non-discrimination for inmates with disabilities
  in the Riverside County Jails.” (Dkt. 173 ¶ 1). The plaintiff class includes three distinct
  subclasses: the medical subclass, which comprises “[a]ll prisoners who are now, or will
  in the future be, subjected to the medical care policies and practices of the Riverside


     1
       The Court notes that an “Emergency Motion” is procedurally improper. Plaintiff
     should have filed an ex parte application to shorten time for hearing on a motion,
     in conformance with Local Rule 7-19. In the interests of justice, the Court will
     treat Plaintiff’s Motion as though it had been filed properly.

   Page 1 of 6                        CIVIL MINUTES – GENERAL          Initials of Deputy Clerk cc
         Case 4:01-cv-01351-JST
Case 5:13-cv-00444-VAP-OP       Document
                            Document     3286 04/14/20
                                     191 Filed Filed 04/15/20
                                                        Page 2Page
                                                              of 6 5Page
                                                                     of 13ID #:17955




  Jails”; the mental health subclass, which comprises “[a]ll prisoners who are now, or will
  in the future be, subjected to the mental health care policies and practices of the
  Riverside Jails”; and the disability subclass, which comprises “all prisoners who are
  now, or will be in the future, subjected to policies and practices of the Riverside jails
  regarding specialized or sheltered housing for prisoners due to their mobility
  impairments and need for assistive devices, and the provision and confiscation of
  accommodations for prisoners with mobility impairments[.]” (Dkt. 173 ¶ 3).

         The Parties to the Consent Decree negotiated a Remedial Plan, which “is
  designed to meet the minimum level of health care necessary to fulfill Defendant’s
  obligations under the Eighth and Fourteenth Amendments, as well as to ensure non-
  discrimination against inmates with disabilities in the areas addressed by the Plan, as
  required by the ADA and Section 504 of the Rehabilitation Act.” (Dkt. 173 ¶ 9). In light
  of the coronavirus (“COVID-19”) pandemic2, “Plaintiffs seek to enforce the Consent
  Decree by requiring the County to submit a plan to the Court to implement the
  Governor’s order for physical distancing for all Californians housed in the jails and to
  provide sanitation and other essential services generally accepted as necessary in
  correctional facilities to provide for the basic health needs of incarcerated people.”
  (Motion at 3-4).

          As Defendant argues, the Consent Decree specifies a dispute resolution process
  which provides that the Parties first conduct negotiations to resolve informally matters in
  dispute, then, if they are unable to resolve the dispute, to request that the Relevant
  Court experts evaluate the issue and prepare a report. Following preparation of this
  report, if the parties still are unable to resolve the issue, they may request mediation
  with Judge Raul Ramirez. Only after having mediated are the parties to file a motion for
  relief with this Court. (Dkt. 173 ¶¶ 26–29). Here, the parties have conducted the first
  two steps, but have not yet mediated. Nevertheless, “[g]iven the urgent nature of the
  proceedings, Plaintiffs request the Court modify the Consent Decree to allow for urgent
  appeal for enforcement directly to the Court.” (Motion at 17 n.2).



     2
       The pandemic has caused unprecedented disruption to daily life. On March 13,
     2020, the President of the United States declared a National Emergency in re-
     sponse to the Coronavirus Disease- 2019 (“COVID-19”) pandemic pursuant to
     the National Emergencies Act (50 U.S.C. § 1601, et seq.). California Governor
     Gavin Newson has declared a state of emergency in response to the COVID-19
     outbreak and, in his March 19, 2020 Executive Order N-33-20, “require[d] physi-
     cal distancing to keep Californians at least six feet apart at all times and to pre-
     pare hospitals and health care workers for the coming surge in cases.” (Motion
     at 2).

   Page 2 of 6                      CIVIL MINUTES – GENERAL           Initials of Deputy Clerk cc
         Case 4:01-cv-01351-JST
Case 5:13-cv-00444-VAP-OP       Document
                            Document     3286 04/14/20
                                     191 Filed Filed 04/15/20
                                                        Page 3Page
                                                              of 6 6Page
                                                                     of 13ID #:17956




          The Court finds good cause to modify the Consent Decree to permit appeal to
  this Court. “[A] party seeking modification of a consent decree bears the burden of
  establishing that a significant change in circumstances warrants revision of the decree. .
  . . A party seeking modification of a consent decree may meet its initial burden by
  showing either a significant change either in factual conditions or in law.”” Rufo v.
  Inmates of Suffolk Cty. Jail, 502 U.S. 367, 383–84 (1992). The party seeking
  modification need not prove the change in circumstance was “unforeseen and
  unforeseeable” at the time of entering into the consent decree, but “[o]rdinarily, . . .
  modification should not be granted where a party relies upon events that actually were
  anticipated at the time it entered into a decree.” Id. at 385 (emphasis added). Here,
  clearly, the emergency resulting from the pandemic constitutes a “significant change in
  circumstances” that was not actually foreseen at the time the parties entered into the
  Consent Decree. Id. at 383.

         The parties therefore meet the standard to modify the Consent Decree to permit
  appeal to this Court. In light of the urgency of the matter, the Court orders a two-track
  dispute resolution mechanism. The Parties are to proceed with mediation before Judge
  Ramirez on April 17, 2020, or an earlier date, if possible. (See Opp. at 10). The Court
  simultaneously assumes jurisdiction to enforce the Consent Decree to the extent
  specified in this Order.

          The Court next turns to Defendant’s obligations under the Consent Decree.
  Plaintiff seeks to enforce the Consent Decree’s mandate to “meet the minimum level of
  health care necessary to fulfill Defendant’s obligations under the Eighth and Fourteenth
  Amendments,” (Dkt. 173 ¶ 9), by ensuring that Defendants implement the physical
  distancing recommendations made by the Court’s experts, (see Dkt. 178, Ex. J, Allen
  Expert Report, ¶¶ 9-10, 14-16; Dkt. 178, Ex. K, Gage Expert Report, ¶¶ 5-10.). Plaintiff
  argues that the County has several options available to limit the spread of the disease
  within the jails, including transferring prisoners to new, currently empty, John J. Benoit
  Detention Center (“JJBDC”) in Indio, California; relocating particularly vulnerable
  prisoners; and even release people to allow for physical distancing. (Motion at 4). At
  the hearing, Defendant did not have information regarding conditions in the existing
  county jail facilities, insisted that moving prisoners to a newly completed, empty jail in
  Indio was not feasible, and admitted that it had not researched alternative housing
  options such as recreation centers, halfway houses, and hotels. Rather than having
  created a plan to safeguard those most vulnerable to the COVID-19 virus, Defendant
  conceded that it has not conducted an analysis of its own records to identify particularly
  vulnerable prisoners. It also has not conducted an analysis of its jail population to
  determine whether there are any low-level offenders who might be eligible for early
  release.

   Page 3 of 6                      CIVIL MINUTES – GENERAL           Initials of Deputy Clerk cc
         Case 4:01-cv-01351-JST
Case 5:13-cv-00444-VAP-OP       Document
                            Document     3286 04/14/20
                                     191 Filed Filed 04/15/20
                                                        Page 4Page
                                                              of 6 7Page
                                                                     of 13ID #:17957




          Despite Defendant’s insistence that conditions in the Riverside County jails are
  compliant with public health recommendations regarding social distancing, its counsel
  lacked information to respond to the Court’s questions regarding the ability to maintain 6
  feet distance between all prisoners in the jail, at all times, its plan for doing so, the size
  of cells and dormitories, and the number of prisoners per room.
          Defendant failed to provide satisfactory information about the feasibility of trans-
  fer of prisoners to other jail or non-jail facilities, including transfers of prisoners currently
  confined in crowded jails to the new, empty, John J. Benoit Detention Center (“JJBDC”)
  in Indio, California. The County states that it is “not-yet-ready to be populated” but pro-
  vides no details as to why. (Opp. at 13). The County stated at the hearing that the facil-
  ity was completed in February 2020, but maintained that it is not yet ready for prisoners.
  In their papers and at the hearing, Defendant argued that “[t]he Sheriff’s Department is
  currently in the midst of a ninety day ‘transition period’ of the facility to determine
  whether any issues arise that will need to be resolved before JJBDC can be populated
  with inmates.” (Dkt. 183-4, “Graves Decl.” ¶ 4). The County states that the technology
  used in the JJBDC facility differs from that of other County facilities, but did not explain,
  in its papers or at the hearing, why this would prevent the transfer of inmates in an
  emergency situation. (Graves Decl. ¶ 5).
         Should the County be unable to implement adequate social distancing within its
  existing jail facilities and take other necessary steps to decrease risk of infection, this
  Court has the authority to order the transfer of prisoners to different facilities. Under
  California law, the Sheriff has the authority to relocate prisoners to respond to
  emergency situations:

         In any case in which an emergency endangering the lives of inmates of a
         state, county, or city penal or correctional institution has occurred or is im-
         minent, the person in charge of the institution may remove the inmates
         from the institution. He shall, if possible, remove them to a safe and con-
         venient place and there confine them as long as may be necessary to
         avoid the danger, or, if that is not possible, may release them.
  Other courts, including the Superior Court for the County of Sacramento County, al-
  ready have ordered the Sheriff to use its authority under Cal. Gov't Code § 8658 to re-
  spond to the coronavirus emergency. See Order Authorizing Sacramento County Sher-
  iff’s Department to Grant Release (Cal. Super. Ct., Sac. Cty., Mar. 25, 2020).

         Defendant argues that the Prison Litigation Reform Act (“PLRA”) precludes this
  Court from ordering the release of prisoners. Even assuming this is true, nothing in the



   Page 4 of 6                        CIVIL MINUTES – GENERAL             Initials of Deputy Clerk cc
         Case 4:01-cv-01351-JST
Case 5:13-cv-00444-VAP-OP       Document
                            Document     3286 04/14/20
                                     191 Filed Filed 04/15/20
                                                        Page 5Page
                                                              of 6 8Page
                                                                     of 13ID #:17958




  PLRA prohibits a district judge from ordering the transfer of prisoners in response to vio-
  lations of their constitutional rights, as the district court did in Brown v. Plata, 2013 WL
  3200587, No. C01-1351 TEH (N.D. Cal. June 24, 2013), nor would it prohibit the Court
  from ordering the Sheriff to use his authority under § 8658 to transfer prisoners.
         “[A]n order to transfer any single inmate out of a prison to correct the violation of
  a constitutional right” where a “transfer was necessary for the inmate to obtain appropri-
  ate medical care” is not a “prisoner release order,” but rather a transfer. Plata v. Brown,
  2013 WL 3200587 at *8. The same is true of “a policy that would result in transfer of a
  large group of inmates.” Id. Indeed, several potential courses of action qualify as
  “transfer” for the purposes of the PLRA. Relocation to halfway houses, for example, is a
  “transfer” rather than “release.” The PLRA defines a “residential reentry center” as a
  form of “prerelease custody.” See 18 U.S.C. § 3624(g)(2)(B) (“A prisoner placed in pre-
  release custody pursuant to this subsection who is placed at a residential reentry center
  shall be subject to such conditions as the Director of the Bureau of Prisons [(BOP)] de-
  termines appropriate.”). Ninth Circuit case law assumes that a person in a “residential
  reentry center” is a “prisoner” and subject to BOP control. See, e.g., Bottinelli v. Sala-
  zar, 929 F.3d 1196, 1200 (9th Cir. 2019) (citing 18 U.S.C. § 3624(c)(1) as “requiring that
  the BOP, ‘to the extent practicable, ensure that a prisoner serving a term of imprison-
  ment spends a portion of the final months of that term’ in prerelease custody”).

          In Plata v. Brown, the court declined to decide which standard governs the
  court’s review of such requests for transfer, finding that the Plata plaintiffs could satisfy
  the most burdensome standard. That standard “would require [them] to demonstrate
  that the [transfer] policy must be enforced because failure to do so would result in delib-
  erate indifference under the Eighth Amendment.” Id. at *10. The Court makes no deter-
  mination here as to whether Plaintiff has met this standard, but notes that the County’s
  recitation of “aggressive and swift” measures it has taken in response to COVID-19,
  none of which concern jails, suggests that the County’s failure to act to protect inmates
  does indeed constitute deliberate indifference. (Opp. at 16). The County’s assurances
  that it has provided unlimited free soap to prisoners and advised prisoners to remain
  physically distant—without establishing that it is physically possible to do so—is unlikely
  to be sufficient to defeat a claim of deliberate indifference (or sufficient to defeat the re-
  quest to transfer prisoners for health reasons).
         In sum, Defendant has failed to demonstrate that it is currently taking adequate
  precautions to protect the health of the prisoners in the county jails. Plaintiff’s request
  that Defendant be required “to submit a plan to the Court to implement the Governor’s
  order for physical distancing for all Californians housed in the jails” (Motion at 3-4), is
  therefore GRANTED.



   Page 5 of 6                       CIVIL MINUTES – GENERAL            Initials of Deputy Clerk cc
         Case 4:01-cv-01351-JST
Case 5:13-cv-00444-VAP-OP       Document
                            Document     3286 04/14/20
                                     191 Filed Filed 04/15/20
                                                        Page 6Page
                                                              of 6 9Page
                                                                     of 13ID #:17959




         Plaintiffs are instructed to submit a proposed order detailing the findings and
  outstanding questions from the April 13, 2020 hearing no later than 4:00 p.m. on April
  15, 2020. Prior to submission to the Court, Plaintiff shall share the proposed order with
  Defendant, who may approve the it as to form and content or submit objections to Court
  thereafter.

         IT IS SO ORDERED.




   Page 6 of 6                      CIVIL MINUTES – GENERAL         Initials of Deputy Clerk cc
Case 4:01-cv-01351-JST Document 3286 Filed 04/15/20 Page 10 of 13




                 Exhibit 2
     Case 4:01-cv-01351-JSTDocument
Case 5:13-cv-00444-VAP-OP   Document 3286 Filed
                                    189-1  Filed04/14/20
                                                 04/15/20 Page
                                                           Page211
                                                                 of of
                                                                    4 13
                                                                       Page ID
                                 #:17949



 1   PRISON LAW OFFICE
     DONALD SPECTER (SBN 83925)
 2   SARA NORMAN (SBN 189536)
 3   1917 Fifth Street
     Berkeley, California 94710
 4   Telephone: (510) 280-2621
 5   Fax: (510) 280-2704
     Email: dspecter@prisonlaw.com
 6           snorman@prisonlaw.com
 7
 8   Attorneys for Plaintiffs
 9
                         UNITED STATES DISTRICT COURT
10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                       EASTERN DIVISION – RIVERSIDE
12
13
   QUINTON GRAY, et al., on behalf of                 Case No. EDCV13-0444 VAP (OP)
14 themselves and all others similarly
                                                      CLASS ACTION
15
   situated,
          Plaintiffs,                                 [PROPOSED] ORDER GRANTING
16
     v.                                               PLAINTIFFS’ EMERGENCY
17 COUNTY OF RIVERSIDE,                               MOTION TO ENFORCE CONSENT
                                                      DECREE
18 Defendant.
19
20
21
          Before this Court is Plaintiffs’ Emergency Motion to Enforce the Consent

22 Decree. This Court, having considered the briefing, relevant legal authority, and the
23 record in this case, GRANTS Plaintiffs’ motion as follows:
24
          IT IS HEREBY ORDERED that:

25
          A.     Defendant shall develop and implement a plan to minimize the spread

26 of COVID-19 in the Riverside County jails, consistent with the guidance of the
27 Centers for Disease Control and Prevention (CDC) and the Court experts. The plan
28 shall include:

                                ORDER, GRAY V. RIVERSIDE, NO. CV13-0444 VAP
     Case 4:01-cv-01351-JSTDocument
Case 5:13-cv-00444-VAP-OP   Document 3286 Filed
                                    189-1  Filed04/14/20
                                                 04/15/20 Page
                                                           Page312
                                                                 of of
                                                                    4 13
                                                                       Page ID
                                 #:17950



 1              1.     An evaluation of current jail capacity to house people safely
 2        consistent with physical distancing to reduce transmission of COVID-19,
 3        including:
 4                     (a) a description of the size of all cells and dormitories noting
 5              how many people can be housed safely in each;
 6                     (b) the distance between beds (including the distance between
 7              upper and lower bunks);
 8                     (c) the size and location of shared toilet and shower facilities and
 9              the number of people who use each at one time;
10                     (d) the size of each dayroom and the number of people who are
11              permitted to use each one at the same time consistent with physical
12              distancing; and
13                     (e) the number and location of all people who are sleeping in
14              plastic “boats” instead of beds, if any, as of April 14, 2020.
15              2.     A plan to safely house and care for people incarcerated in the
16        jails who are at high risk for severe complications from COVID-19 based on
17        guidance from the CDC and the Court experts. Defendant shall identify each
18        such person and shall indicate:
19                     (a) COVID-19 risk factor(s) as determined by the CDC;
20                     (b) age;
21                     (c) charges if pre-trial or current criminal conviction and
22        sentence if already sentenced;
23                     (d) length of stay in the Riverside jails as of April 14, 2020; and
24                     (e) expected release date, if known.
25              3.     Adequate hygiene and cleaning measures, including education of
26        the people incarcerated in the jails, consistent with the CDC’s guidelines.
27              4.     Measures to address the mental health needs of people held in
28
                                              2
                              ORDER, GRAY V. RIVERSIDE, NO. CV-13-0444 VAP
     Case 4:01-cv-01351-JSTDocument
Case 5:13-cv-00444-VAP-OP   Document 3286 Filed
                                    189-1  Filed04/14/20
                                                 04/15/20 Page
                                                           Page413
                                                                 of of
                                                                    4 13
                                                                       Page ID
                                 #:17951



 1        quarantine or isolation, as noted by the Court mental health expert.
 2        B.     The parties shall participate in mediation with Judge Raul Ramirez on
 3 Friday, April 17, to resolve any disputes over the adequacy of the plan and the
 4 production of underlying data. Defendants shall provide Plaintiffs with a draft of a
 5 proposed plan on Thursday April 16.
 6        C.     The Court shall hold further proceedings on this matter during the week
 7 of April 20 or as determined by further order of this Court.
 8
 9        The Court finds that this relief meets the requirements of 18 U.S.C. § 3626.
10 In so doing, the Court finds that the relief is narrowly drawn, extends no further than
11 necessary to ensure the protection of the federal constitutional and statutory rights of
12 Plaintiffs, and is the least intrusive means necessary to accomplish those objectives.
13
14
15 Dated: April ___, 2020                     _______________________________
                                              Hon. Virginia A. Phillips, Judge
16                                            United States District Court
17
18
19
20
21 Approved as to form:
22 Dated: April 14, 2020                              __/s/_____________________
                                                      James E. Brown
23                                                    Assistant County Counsel
24
25
26
27
28
                                               3
                               ORDER, GRAY V. RIVERSIDE, NO. CV-13-0444 VAP
